           Case 1:20-cr-10197-LTS Document 207 Filed 02/02/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,              )
                                       )
             v.                        )      CRIMINAL NO. 20-cr-10197-LTS
                                       )
JOSHUA TEIXEIRA, et al,                )
Defendants                             )

  MOTION TO COMPEL PRODUCTION OF DISCOVERY UNDER LOCAL RULE
                            116.6

      Now come the defendants under Local Rule 116.6(a) and move to compel the
government to produce the evidence it declines to provide.
                                PROCEDURAL HISTORY
      On September 16, 2020, indictments were returned against the following
defendants: Joshua Teixeira, Joseph Gomes, Wilson Goncalves-Mendes, Samael Mathieu,
and Damian Cortez (Doc. #115).
      On October 14, 2020, superseding indictments were returned against the same
defendants, along with five (5) additional defendants – Michael Brandao, Kelvin Barros,
Ricky Pina, David Rodriguez, and Darius Bass (Doc. 145). The ten defendants are
numbered in the order listed above; Mr. Teixeira is number 1, Mr. Bass is number 10.
      On October 26, 2020, Mr. Teixeira, Mr. Gomes, Mr. Mathieu, Mr. Brandao, Mr.
Barros, and Mr. Rodriguez were arraigned. On October 29, 2020 Mr. Cortez was
arraigned. On October 30, 2020, Mr. Goncalves-Mendes and Mr. Bass were arraigned. On
November 10, 2020, Mr. Pina was arraigned.
      On December 8, 2020 the Court (Kelley, MJ) held an initial status conference. After
hearing from counsel for both sides, the Court issued an Initial Status Report (Doc. # 199).
The report notes that “there is still much discovery to be provided. Discovery is
voluminous…. It is premature to set a schedule for requests for discovery by defendants.”
(Id.). Since that hearing date, counsel for the defendants have met four (4) times by web




                                              1
                Case 1:20-cr-10197-LTS Document 207 Filed 02/02/21 Page 2 of 6




conference and discussed their positions on the government’s anticipated, and now
realized, declination to provide certain discovery.
          In an effort to resolve the outstanding discovery issues, representatives of the
defense group (Attorneys Grimaldi and Fasoldt) have communicated with the
government’s attorney (AUSA Crowley) on multiple occasions by email and telephone. The
parties agree on most discovery issues. The issue on which the parties cannot agree is one
involving the revelation of certain witness information. To that end, the government filed
a “Memorandum Regarding Declination to Produce Witness Information at This Time”
(hereinafter referred to as the “Memo”) on January 14, 2021. (Doc. # 203). The defendants
oppose the memo in unison.
                                                  ARGUMENT
      A. Why Disclosure is Sought by the Defendants
          Under Local Rule 116.6(a), “[i]f the opposing party seeks to challenge the
declination, that party shall file a motion to compel that states the reasons why disclosure
is sought.”
          The defendants’ interests in obtaining witness information are substantial.
Generally, disclosure of the witness information is necessary for the defendants to prepare
their cases. Being deprived of the full set of discovery prohibits the men from viewing the
complete evidentiary picture. This is particularly important where the defendants are
accused of RICO Conspiracy,1 in which the government may argue that evidence against
one defendant constitutes evidence against all defendants. In a case charging RICO
Conspiracy, “the government does not need to prove that the defendant ‘himself
commit[ted] or agree[d] to commit the two or more predicate acts requisite to the
underlying offense.’” United States v. Leoner-Aguirre, 939 F.3d 310, 317 (1st Cir.), citing
United States v. Salinas, 522 U.S. 52, 65. It is crucial that well in advance of trial the
defendants be permitted to learn – in total, not bits – the specifics of the predicate acts
which the government may use at trial.




1   Of the ten defendants, only one, Damian Cortez (5), is not charged with RICO Conspiracy.


                                                          2
           Case 1:20-cr-10197-LTS Document 207 Filed 02/02/21 Page 3 of 6




      Having access to the witness information also allows each defendant to make a
more informed choice between a trial and a change of plea. Being deprived of witness
materials inhibits plea discussions. The government will have to eventually disclose the
identities of these witness. United States v. Ramos, 210 F.Supp.2d 1 (D.Mass. 2002)
(ordering disclosure of informant’s identity despite government’s assertions that defendant
had ties to a street gang and that the informant was continuing to cooperate in ongoing
investigations).
      Also, limiting the dissemination of witness information prohibits meaningful and
complete investigation into witness backgrounds, their motives to lie, and any
inaccuracies in their anticipated testimony for the government.
      Compelling discovery production is necessary to protect the defendants’
constitutional rights to due process of law under the Fifth Amendment
   B. Why the Government’s Argument Fails
      Under Local Rule 116.6(a), the party requesting the declination order must state
the “specific matters on which disclosure is declined.” In this case, the evidence which the
government seeks to withhold is characterized only as “information concerning potential
witness[es.]” (Memo, p. 2). The Memo fails to specify which evidence, or categories of
evidence, the government intends to withhold; such as, identities of witnesses, the roles of
the witnesses in committing the crimes, criminal records, and outstanding criminal
charges. Moreover, the government’s Memo does not distinguish between the so-called 28-
day discovery materials under Local Rule 116.2(b)(1) – which must be provided to the
defendants within 28 days of arraignment – and the 21-day materials; that is, information
that must be provided not later than 21 days before trial under Local Rule 116.2(b)(2). As
such, the defendants interpret the government’s Memo as a notice that the government
intends to withhold all evidence concerning certain civilian witnesses.
      This blanket request is overbroad. “Whereas blanket protective orders are ‘useful
and expeditious in large scale litigation,’ . . . they can be overbroad and unnecessary.”
United States v. Williams, Crim. No. 15-10145-RGS, 2015
WL 5923551, at *13 (D. Mass. Oct. 9, 2015) (quoting United States v. Smith, 985 F. Supp.
2d 506, 545 (S.D.N.Y. 2013)) (citations omitted). Under Fed. R. Crim. P. 16(d), the Court


                                              3
             Case 1:20-cr-10197-LTS Document 207 Filed 02/02/21 Page 4 of 6




has power to determine the manner, content, and timing by which discovery must be
provided. “At any time the court may, for good cause, deny, restrict, or defer discovery or
inspection, or grant other appropriate relief.” (emphasis added); see United States v.
Bulger, 283 F.R.D 46, *52 (D. Mass. 2012) (“good cause” provides basis to enter protective
order under Rule 16(d) and “requires a particularized, specific showing”). The
government’s Memo lacks a “showing of good cause for confidentiality as to any individual
documents.’” Id. By painting all discovery with the same broad brush, the government fails
to establish “good cause” for the declination. See United States v. Cecchetelli, et al, No.
1:19-cr-10459, ECF No. 508 (D.Mass. Feb. 12, 2020) (Bowler, M.J.) (denying motion for
protective order). We ask the Court to deny the blanket request and compel the
government to provide the witness information.
      The government cites instances of alleged witness intimidation and obstruction of
justice. Importantly, these acts involve fewer than half of the charged defendants. Of
course, the defendants do not ignore the government’s need to protects its witnesses. In a
close call between the constitutional rights of criminal defendants and governmental
concerns of witness safety, the defendants’ rights ought to prevail. Even if the Court finds
that some protection is needed, the methods must be narrowly tailored.
      Lastly, the government has at its disposal resources which can protect its witnesses,
including security detail and, perhaps relocation.
                                       CONCLUSION
      The defendants maintain that the wholesale refusal to provide witness information
is overbroad, unreasonable and unconstitutional. Accordingly, the defendants oppose the
government’s declination memo and request that the Court compel production of
discovery.


Date: February 2, 2020




                                               4
           Case 1:20-cr-10197-LTS Document 207 Filed 02/02/21 Page 5 of 6




By the attorneys for all defendants,

For Joshua Teixeira (1):                     For Michael Brandao (6):

/s/ Peter Parker                             /s/ Carlos Apostle
E. Peter Parker, Esq.                        Carlos Alonso Apostle, Esq.
Law Office of E. Peter Parker                Law Offices of Carlos A. Apostle
The Wheelhouse at Bradford Mill              One McKinley Square
33 Bradford St                               Boston, MA 02109
Concord, MA 01742

For Joseph Gomes (2):                        For Kelvin Barros (7):

/s/ Victoria Kelleher                        /s/ Kevin Reddington
Victoria R. Kelleher, Esq.                   Kevin J. Reddington, Esq.
One Marina Park Drive, Suite 1410            Law Offices of Kevin J. Reddington
Boston, MA 02210                             1342 Belmont Street, Suite 203
                                             Brockton, MA 02301

For Wilson Goncalves-Mendes (3):             For Ricky Pina (8):

/s/ David Grimaldi                           /s/ Derege Demissie
David J. Grimaldi, Esq.                      Derege B. Demissie, Esq.
David J. Grimaldi, P.C.                      Demissie & Church
929 Massachusetts Avenue, Suite 200          929 Massachusetts Avenue, Suite 101
Cambridge, MA 02139                          Cambridge, MA 02139

For Samael Mathieu (4):                      For David Rodriguez (9):

/s/ Bryan Owens                              /s/ George Vien
Bryan P. Owens, Esq.                         George W. Vien, Esq.
Owens Criminal Defense                       Joshua Ruby, Esq.
100 State Street, 9th Flr.                   Donnelly, Conroy & Gelhaar, LLP
Boston, MA 02109                             Franklin Street, 1600
                                             Boston, MA 02110

For Damian Cortez (5):                       For Darius Bass (10):

/s/ Henry Fasoldt                            /s/ Joan Fund
Henry Fasoldt, Esq.                          Joan M. Fund, Esq.
C. Henry Fasoldt, Attorney at Law            245 First Street,
185 Devonshire Street, Suite 302             Riverview II Suite 1800
Boston, MA 02110                             Cambridge, MA 02142




                                         5
         Case 1:20-cr-10197-LTS Document 207 Filed 02/02/21 Page 6 of 6



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) on this date,
February 2, 2021

                                                       /s/ Henry Fasoldt
                                                       Henry Fasoldt




                                                  6
